DETAILED ACTION
                                                                  Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. Oath/Declaration

Oath/Declaration
2.	Oath and declaration filed on 12/6/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 12/6/2019 have all been considered and made of record (note the attached copy of form PTO – 1449).
Allowable Subject Matter
4.    Claims 1-20 are allowed.
5.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1,14 and 17, which include,
a visual function test device  having  a target display portion for displaying a target image to be viewed by the test subject, onto the display device for the test subject and  a visual axis estimation portion for estimating a visual axis of the test subject when the target image is viewed by the test subject and  a position display portion for displaying a display position of the target image and a viewpoint position that corresponds to the estimated visual axis, onto the display device for the operator and a display portion for displaying an eyeball image of the test subject, onto the display device for the operator.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest reference Kawamura  (2013/0044290 A1) discloses visual function testing device  including a visual image presentation unit and visual target image generation unit and visual target image rendering unit that renders the visual target image presentation unit reference fail to disclose a position display portion for displaying a display position of the target image and a viewpoint position that corresponds to the estimated visual axis, onto the display device for the operator; and a display portion for displaying an eyeball image of the test subject, onto the display device for the operator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/21/2022